Citation Nr: 0125688	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1980.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied entitlement to attorney fees.  

In June 1999, the Board issued a decision as to the attorney 
fees due the attorney, and she appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  Prior to Court review of this matter, however, the 
Court issued a decision in another unrelated case holding 
that the Board lacked statutory authority to decide claims 
for direct payment of attorney fees of 20 percent in the 
first instance.  See Scates v. Gober, 14 Vet. App. 62 (2000) 
(en banc).  In October 2000, the Court issued an order 
vacating the Board decision and remanding the matter to allow 
for proper original adjudication of the claim by the RO, in 
compliance with Scates.  Thereafter, the Board dismissed the 
matter and returned the case to the RO for adjudication.  In 
May 2001, the RO issued the decision that is the subject of 
this appeal.


FINDING OF FACT

The BVA has not entered a decision concerning the issue of 
entitlement to service connection for a dysthymic disorder 
and the claim was not an issue underlying another issue 
successfully appealed to the Court.


CONCLUSION OF LAW

The requirements for payment of attorney fees by VA in the 
amount of 20 percent of past-due benefits for the grant of 
service connection for a dysthymic disorder for the period of 
time between February 27, 1998, and March 9, 1999, pursuant 
to the November 28, 1992, attorney fee agreement have not 
been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 2001);  In 
re Fee Agreement of Cox, 11 Vet. App. 158 (1998); In re 
Mason, 13 Vet. App. 79 (1999); 38 C.F.R. § 20.609 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA for past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c), 38 C.F.R. § 20.609(c).  

In this case, the veteran and his attorney entered into an 
attorney fee agreement to represent him in his claim for VA 
benefits.  At the time, the veteran was appealing a July 1991 
BVA decision to the Court.  The matter at issue at that time 
was whether new and material evidence had been submitted to 
reopen a claim of service connection for headaches.  
Following proceedings before the Court, the case was returned 
to the Board and, after additional development by the RO, a 
BVA decision dated in October 1996 granted service connection 
for headaches.  

On February 27, 1998, the veteran's attorney submitted a VA 
Form 9 (Appeal to Board of Veterans' Appeals), in which it 
was claimed that the veteran had depression and emotional 
overlay which were related to the service-connected headache 
disorder.  A rating decision dated March 9, 1999, granted 
service connection for a dysthymic disorder, and assigned a 
10 percent evaluation, effective February 27, 1998, the date 
of the veteran's claim.  As a result of this decision, the RO 
informed the veteran and his attorney in a letter dated in 
April 1999 that past-due benefits for the grant of service 
connection for a dysthymic disorder had been computed at 
$1,135, and that 20 percent of that amount, $227, had been 
withheld as representing the maximum attorney fee payable for 
those past-due benefits.  In a May 2001 administrative 
decision, the RO denied entitlement to payment of these 
attorney fees from past due benefits.

The matter of entitlement to service connection for a 
dysthymic disorder has never been addressed by the BVA, and, 
indeed, benefits were awarded by the RO's March 1999 rating 
decision without the need of a filing of a notice of 
disagreement.  The attorney has argued that the issue was 
reasonably raised by the evidence as record, and that as such 
the grant of secondary service connection for dysthymia 
becomes part of the initial rating, making the attorney 
eligible for attorney fees.  See In re Fee Agreement of Cox, 
11 Vet. App. 158 (1998) and In re Mason, 13 Vet. App. 79 
(1999).  

In a precedent opinion, the VA's Office of the General 
Counsel cited pertinent legislative history relevant to one 
of the Court's earlier decisions, In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  VAOPGCPREC 18-92, 57 Fed. Reg. 49747 
(1992); 38 C.F.R. § 20.1100(b) (2001).  In the more recent 
opinions, the Court indicated that an attorney was eligible 
for past-due benefits awarded on the basis of the claim or 
application for benefits underlying the issues successfully 
appealed to this Court.  In re Fee Agreement of Mason, 13 
Vet. App. at 86, (emphasis in original).  In other words, the 
limitations in section 5904(c)(1), regarding a final decision 
of the Board do not apply.  

In this regard, the Board notes that the attorney is arguing 
that the issue of service connection for dysthymia was an 
initial underlying issue in the claim of service connection 
for headaches.  However, the RO found that the facts of this 
particular case did not suggest this, and the Board agrees.  
Unlike in Mason, and Cox, the alleged underlying issue in 
this case is not a total disability rating but rather 
secondary service connection for dysthymia.  This issue has 
not been shown to be underlying the claim of service 
connection for headaches, despite the attorney's assertions.  
The Court has not recognized secondary service connection as 
an underlying issue nor do pertinent law and regulations 
indicate that this is the case.  As such, the limitations in 
section 5904(c)(1) do apply and the Secretary shall not pay 
directly to the attorney 20% of the past-due benefits awarded 
unless there had been a previous Board denial.

As such, the veteran's attorney is not entitled to attorney 
fees from past-due benefits with respect to the claim for 
service connection for a dysthymic disorder since the claim 
is not an underlying issue in a claim that was the subject of 
a previous final decision, and the Board has never entered a 
final decision with respect to the matter.


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits for service connection for a dysthymic disorder for 
the period of time between February 27, 1998, and March 9, 
1999, may not be awarded by VA pursuant to the November 28, 
1992, attorney fee agreement.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

